
	
		II
		112th CONGRESS
		2d Session
		S. 2189
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2012
			Mr. Harkin (for himself,
			 Mr. Grassley, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Age Discrimination in Employment Act of 1967
		  and other laws to clarify appropriate standards for Federal antidiscrimination
		  and antiretaliation claims, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Older Workers Against
			 Discrimination Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)In enacting the
			 Age Discrimination in Employment Act of 1967 (referred to in this section as
			 the ADEA), Congress intended to eliminate workplace discrimination
			 against individuals 40 and older based on age.
				(2)In enacting the
			 Civil Rights Act of 1991, Congress reaffirmed its understanding that unlawful
			 discrimination is often difficult to detect and prove because discriminators do
			 not usually admit their discrimination and often try to conceal their true
			 motives.
				(3)Congress intended
			 that courts would interpret Federal statutes, such as the ADEA, that are
			 similar in their text or purpose to title VII of the Civil Rights Act of 1964,
			 in ways that were consistent with the ways in which courts had interpreted
			 similar provisions in that title VII. The Supreme Court’s decision in Gross v.
			 FBL Financial Services, Inc., 129 S. Ct. 2343 (2009), departed from this intent
			 and circumvented well-established precedents.
				(4)Congress
			 disagrees with the Supreme Court’s interpretation, in Gross, of the ADEA and
			 with the reasoning underlying the decision, specifically language in which the
			 Supreme Court—
					(A)interpreted
			 Congress’ failure to amend any statute other than title VII of the Civil Rights
			 Act of 1964 in enacting section 107 of the Civil Rights Act of 1991 (adding
			 section 703(m) of the Civil Rights Act of 1964), to mean that Congress intended
			 to disallow mixed motive claims under other statutes;
					(B)declined to apply
			 the Supreme Court’s ruling in Price Waterhouse v. Hopkins, 490
			 U.S. 228 (1989), a part of which was subsequently approved by Congress, and
			 enacted into law by section 107 of the Civil Rights Act of 1991, as section
			 703(m) of the Civil Rights Act of 1964, which provides that an unlawful
			 employment practice is established when a protected characteristic was a
			 motivating factor for any employment practice, even though other factors also
			 motivated the practice;
					(C)interpreted
			 causation language and standards, including the words because of
			 that are similar in their text or purpose to title VII of the Civil Rights Act
			 of 1964, in a manner that departed from established precedent;
					(D)held that mixed
			 motive claims were unavailable under the ADEA; and
					(E)indicated that
			 other established causation standards and methods of proof, including the use
			 of any type or form of admissible circumstantial or direct evidence as
			 recognized in Desert Palace Inc. v. Costa, 539 U.S. 90 (2003), or the
			 availability of the analytical framework set out in McDonnell Douglas Corp. v.
			 Green, 411 U.S. 792 (1973), might not apply to the ADEA.
					(5)Lower courts have
			 applied Gross to a wide range of Federal statutes, such as the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
				(6)The Gross
			 decision has significantly narrowed the scope of protections intended to be
			 afforded by the ADEA.
				(7)Congress must
			 restore and reaffirm established causation standards and methods of proof to
			 ensure victims of unlawful discrimination and retaliation are able to enforce
			 their rights.
				(b)PurposesThe
			 purposes of this Act include—
				(1)to restore the
			 availability of mixed motive claims and to reject the requirements the Supreme
			 Court enunciated in Gross v. FBL Financial Services, Inc., 129 S. Ct. 2343
			 (2009), that a complaining party always bears the burden of proving that a
			 protected characteristic or protected activity was the but for
			 cause of an unlawful employment practice;
				(2)to reject the
			 Supreme Court’s reasoning in Gross that Congress’ failure to amend any statute
			 other than title VII of the Civil Rights Act of 1964, in enacting section 107
			 of the Civil Rights Act of 1991, suggests that Congress intended to disallow
			 mixed motive claims under other statutes; and
				(3)to establish that
			 under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.),
			 title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), complaining parties—
					(A)may rely on any
			 type or form of admissible evidence to establish their claims;
					(B)are not required
			 to demonstrate that the protected characteristic or activity was the sole cause
			 of the employment practice; and
					(C)may demonstrate
			 an unlawful practice through any available method of proof, including the
			 analytical framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792
			 (1973).
					3.Standards of
			 proof
			(a)Age
			 discrimination in employment Act of 1967
				(1)Clarifying
			 prohibition against impermissible consideration of age in employment
			 practicesSection 4 of the Age Discrimination in Employment Act
			 of 1967 (29 U.S.C. 623) is amended by inserting after subsection (f) the
			 following:
					
						(g)(1)Except as otherwise
				provided in this Act, an unlawful practice is established under this Act when
				the complaining party demonstrates that age or an activity protected by
				subsection (d) was a motivating factor for any practice, even though other
				factors also motivated the practice.
							(2)In establishing an unlawful practice
				under this Act, including under paragraph (1) or by any other method of proof,
				a complaining party—
								(A)may rely on any type or form of
				admissible evidence and need only produce evidence sufficient for a reasonable
				trier of fact to find that an unlawful practice occurred under this Act;
				and
								(B)shall not be required to demonstrate
				that age or an activity protected by subsection (d) was the sole cause of a
				practice.
								.
				(2)RemediesSection
			 7 of such Act (29 U.S.C. 626) is amended—
					(A)in subsection
			 (b)—
						(i)in
			 the first sentence, by striking The and inserting (1)
			 The;
						(ii)in
			 the third sentence, by striking Amounts and inserting the
			 following:
							
								(2)Amounts
								;
						(iii)in the fifth
			 sentence, by striking Before and inserting the following:
							
								(4)Before
								;
				and
						(iv)by
			 inserting before paragraph (4), as designated by clause (iii) of this
			 subparagraph, the following:
							
								(3)On a claim in which an individual
				demonstrates that age was a motivating factor for any employment practice,
				under section 4(g)(1), and a respondent demonstrates that the respondent would
				have taken the same action in the absence of the impermissible motivating
				factor, the court—
									(A)may grant declaratory relief,
				injunctive relief (except as provided in subparagraph (B)), and attorney’s fees
				and costs demonstrated to be directly attributable only to the pursuit of a
				claim under section 4(g)(1); and
									(B)shall not award damages or issue an
				order requiring any admission, reinstatement, hiring, promotion, or
				payment.
									;
				and
						(B)in subsection
			 (c)(1), by striking Any and inserting Subject to
			 subsection (b)(3), any.
					(3)DefinitionsSection
			 11 of such Act (29 U.S.C. 630) is amended by adding at the end the
			 following:
					
						(m)The term
				demonstrates means meets the burdens of production and
				persuasion.
						.
				(4)Federal
			 employeesSection 15 of such Act (29 U.S.C. 633a) is amended by
			 adding at the end the following:
					
						(h)Sections 4(g) and
				7(b)(3) shall apply to mixed motive claims (involving practices described in
				section 4(g)(1)) under this
				section.
						.
				(b)Title VII of
			 the Civil Rights Act of 1964
				(1)Clarifying
			 prohibition against impermissible consideration of race, color, religion, sex,
			 or national origin in employment practicesSection 703 of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–2) is amended by striking subsection
			 (m) and inserting the following:
					
						(m)Except as
				otherwise provided in this title, an unlawful employment practice is
				established under this title when the complaining party demonstrates that race,
				color, religion, sex, or national origin or an activity protected by section
				704(a) was a motivating factor for any employment practice, even though other
				factors also motivated the practice.
						.
				
				(2)Federal
			 employeesSection 717 of such Act (42 U.S.C. 2000e–16) is amended
			 by adding at the end the following:
					
						(g)Sections 703(m)
				and 706(g)(2)(B) shall apply to mixed motive cases (involving practices
				described in section 703(m)) under this
				section.
						.
				(c)Americans With
			 Disabilities Act of 1990
				(1)DefinitionsSection
			 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111) is amended
			 by adding at the end the following:
					
						(11)DemonstratesThe
				term demonstrates means meets the burdens of production and
				persuasion.
						.
				(2)Clarifying
			 prohibition against impermissible consideration of disability in employment
			 practicesSection 102 of such Act (42 U.S.C. 12112) is amended by
			 adding at the end the following:
					
						(e)Proof
							(1)EstablishmentExcept
				as otherwise provided in this Act, a discriminatory practice is established
				under this Act when the complaining party demonstrates that disability or an
				activity protected by subsection (a) or (b) of section 503 was a motivating
				factor for any employment practice, even though other factors also motivated
				the practice.
							(2)DemonstrationIn
				establishing a discriminatory practice under paragraph (1) or by any other
				method of proof, a complaining party—
								(A)may rely on any
				type or form of admissible evidence and need only produce evidence sufficient
				for a reasonable trier of fact to find that a discriminatory practice occurred
				under this Act; and
								(B)shall not be
				required to demonstrate that disability or an activity protected by subsection
				(a) or (b) of section 503 was the sole cause of an employment
				practice.
								.
				(3)Certain
			 antiretaliation claimsSection 503(c) of such Act (42 U.S.C.
			 12203(c)) is amended—
					(A)by striking
			 The remedies and inserting the following:
						
							(1)In
				generalExcept as provided in paragraph (2), the
				remedies
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Certain
				antiretaliation claimsSection 107(c) shall apply to claims under
				section 102(e)(1) with respect to title
				I.
							.
					(4)RemediesSection
			 107 of such Act (42 U.S.C. 12117) is amended by adding at the end the
			 following:
					
						(c)Discriminatory
				motivating factorOn a claim in which an individual demonstrates
				that disability was a motivating factor for any employment practice, under
				section 102(e)(1), and a respondent demonstrates that the respondent would have
				taken the same action in the absence of the impermissible motivating factor,
				the court—
							(1)may grant
				declaratory relief, injunctive relief (except as provided in paragraph (2)),
				and attorney’s fees and costs demonstrated to be directly attributable only to
				the pursuit of a claim under section 102(e)(1); and
							(2)shall not award
				damages or issue an order requiring any admission, reinstatement, hiring,
				promotion, or
				payment.
							.
				(d)Rehabilitation
			 Act of 1973
				(1)In
			 generalSections 501(g), 503(d), and 504(d) of the Rehabilitation
			 Act of 1973 (29 U.S.C. 791(g), 793(d), and 794(d)), are each amended by adding
			 after the words title I of the Americans with Disabilities Act of 1990
			 (42 U.S.C. 12111 et seq.) the following: , including the
			 standards of causation or methods of proof applied under section 102(e) of that
			 Act (42 U.S.C. 12112(e)),.
				(2)Federal
			 employeesThe amendment made by paragraph (1) to section 501(g)
			 shall be construed to apply to all employees covered by section 501.
				4.ApplicationThis Act, and the amendments made by this
			 Act, shall apply to all claims pending on or after the date of enactment of
			 this Act.
		
